Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 12, 2021

                                     No. 04-21-00064-CV

               GRABLE GRIMSHAW MORA, PLLC and Brandon J. Grable,
                               Appellants

                                              v.

                             CHRISTOPHER J. WEBER, LLC,
                                      Appellee

                 From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020CI16984
                       Honorable Angelica Jimenez, Judge Presiding


                                       ORDER

       This appeal is set for oral argument submission on Wednesday, June 23, 3021, at 2:00
p.m., before a panel consisting of Justice Patricia O. Alvarez, Justice Luz Elena D. Chapa, and
Justice Lori I. Valenzuela. In accordance with the Texas Supreme Court’s emergency orders in
response to the COVID-19 pandemic, the oral argument will be held through the Fourth Court of
Appeals’ Zoom license.

       Counsel will receive a separate e-mail that will contain a link for the oral argument.
Counsel are admonished as follows:

       1. The link to Zoom is only for counsel presenting argument and is not to be shared with
          any other person. Counsel will need a computer or other electronic device with a
          camera, a microphone, and access to the Internet. If counsel intends to present any
          exhibits during oral argument, any such exhibits must be electronically filed by noon
          on the day before argument.

       2. The argument will be live streamed to the Court’s YouTube channel for the benefit of
          the public. The argument can be accessed using the following link:
          https://www.youtube.com/channel/UCiaWJQ7eW5OQIALdyLN6s3A

       3. Counsel are encouraged to familiarize themselves with the Zoom platform. The
          Clerk of the Court will contact counsel no later than the week before argument to
          verify connectivity and equipment.
       4. Counsel must wear court-appropriate attire and choose an appropriate background.

       The time for oral argument will be limited to twenty minutes for Appellants’ opening
argument, twenty minutes for Appellee’s argument, and ten minutes for Appellants’ rebuttal
argument. If any participant’s link is disconnected during argument, timing of the argument will
stop until the participant is able to reconnect.

        If any party no longer wishes to present argument, the party must notify this court in
writing within seven days of receiving this notice.

       It is so ORDERED on May 12, 2021.

                                                                  PER CURIAM

       ATTESTED TO: _____________________________
                    Michael A. Cruz,
                    Clerk of Court